Citation Nr: 1516040	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  12- 23 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an effective date prior to April 15, 2010 and a rating in excess of 20 percent for degenerative disc disease.

2. Entitlement to an effective date prior to April 15, 2010 and separate 10 percent ratings for right and left knee degenerative joint disease.

3. Entitlement to an effective date prior to April 15, 2010 and a rating in excess of 10 percent for bilateral plantar fasciitis and pes planus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Service


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel
INTRODUCTION

The Veteran had active military service from January 1986 to June 1989, from November 1990 to February 1999, and from April 2006 to June 2007.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  In that decision, the RO granted service connection and assigned initial disability and effectives dates for the following: degenerative disc disease, 10 percent, effective June 23, 2007, and 20 percent, effective April 15, 2010; bilateral plantar fasciitis and pes planus, 0 percent effective June 23, 2007, and 10 percent effective April 15, 2010; and degenerative joint disease bilateral knees, 10 percent effective February 4, 2008, and separate 10 percent for each knee, effective April 15, 2010.  

The Veteran was scheduled for a Board hearing in March 2015, but he did not attend, and records indicate he canceled the hearing.


FINDINGS OF FACT

1. The effective date for the award of service connection for the low back and bilateral foot disability was properly established as the day following discharge from service in June 2007.  An earlier date is not permitted under law.  

2.  The effective date for the award of service connection for right and left knee degenerative joint disease should be June 23, 2007, the day after the Veteran'srelease from active duty.  

3.  Prior to April 15, 2010, the Veteran's degenerative disc disease manifest with loss of forward flexion to no less than 90 degrees with discomfort beginning at 40 degrees and no incapacitating episodes.

4. From February 4, 2008 to April 15, 2010 both the Veteran's right and left knee degenerative joint disease has been manifested by x-ray evidence of arthritis and complaints of pain.

5. Prior to April 15, 2010, the Veteran's bilateral plantar fasciitis and pes planus was manifest with pain but no functional limitation other than a need to rest after standing for 30 to 45 minutes and normal alignment of the Achilles tendon.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of June 23, 2007 for the grant of service connection for right and left knee degenerative joint disease have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400 (2014).

2. Prior to April 15, 2010 the criteria for a rating in excess of 10 percent for degenerative disc disease were not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2014).

3. From June 23, 2007 to April 15, 2010 the criteria for separate 10 percent ratings for right and left knee degenerative joint disease were met.  38 U.S.C.A. §§ 1155 , 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5258, 5260, 5261 (2014).

3. Prior to April 15, 2010 the criteria for a rating in excess of 10 percent for bilateral plantar fasciitis and pes planus were not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5276, 5284 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  An exception to this rule provides that the effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Here, the effective date for the initial grant of service connection for the Veteran's  degenerative disc disease and bilateral plantar fasciitis and pes planus is June 23, 2007, the day after the Veteran's release from active duty.  An earlier effective date is not permitted under law.  Further, as discussed below, the Board finds that the effective date of service connection for right and left knee degenerative joint disease should also be June 23, 2007, rather than the currently assigned February 4, 2008.  

Below, the Board will review the evidence to determine whether higher initial staged ratings are warranted for any of the disabilities.  To determine the date entitlement arose, the Board must consider when the record indicates the Veteran met the criteria for the higher ratings.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  

Back

Under the General Rating Formula for Diseases and Injuries of the Spine set forth in Diagnostic Codes 5235-5242, a 10 percent rating is assigned when forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; when the combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; when muscle spasm, guarding, or localized tenderness does not result in either an abnormal gait or abnormal spinal contour; or when there is a vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent evaluation is warranted when forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.

The Board must consider functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 when deciding whether a higher disability evaluation is warranted.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.

Under Diagnostic Code 5243, intervertebral disc syndrome (pre-operatively or post-operatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Id.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent evaluation is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks; a 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks; and a 60 percent rating is warranted if the total duration is at least six weeks.  See 38 C.F.R. § 4.71a (DC 5243).  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a Note (1). 

The Veteran currently is in receipt of a 20 percent rating effective April 15, 2010 (the date of his second VA examination) and a 10 percent rating prior to that date, effective June 23, 2007 (the day after the Veteran's release from active duty).  The Veteran contends his 20 percent rating should be effective for the entire period.

The Board is sympathetic as to the delay in obtaining the Veteran's service treatment records; however, that delay is unrelated to the fact that the evidence does not support that the Veteran's condition warranted a 20 percent rating prior to April 15, 2010.

The Veteran reported at his April 2010 VA examination that his back condition had gotten progressively worse since its onset in service.  The Veteran's February 2008 VA examination supports that contention as well.

At his 2008 VA examination, the Veteran reported chronic pain in his low back, stiffness, and weakness.  He reported flare-ups of pain occurring about 11 times per day lasting 15 to 20 seconds.  On range of motion testing, the Veteran's forward flexion was measured to 90 degrees with discomfort beginning at 40 degrees, extension was measured to 30 degrees, and left and right lateral flexion and rotation to 30 degrees with discomfort beginning at the end point on all but right lateral rotation.  There was no change of range of motion on repetitive use testing.

Thus, the range of motion testing showed well over 60 degrees forward flexion, weighing strongly against the granting of a 20 percent rating for that period of time.  The Board acknowledges the Veteran's reports of brief flare-ups of pain, and has considered the DeLuca criteria, but notes that the examination does not suggest any additional functional limitation that would cause the Veteran's condition to more closely approximate the criteria for a 20 percent rating.

There is further no other medical evidence suggesting that the Veteran's condition met the criteria for a 20 percent rating prior to the 2010 VA examination.  While that examination supports the higher rating as of that date, it does not support entitlement to a 20 percent rating prior to that date.  Further, the 2008 VA examination weighs strongly against a higher rating during that time period.

The Board also notes that at both the 2008 and 2010 VA examinations the Veteran reported no doctor-prescribed incapacitating episodes in the past 12 months.  Therefore, he is not entitled to a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

Based on the forgoing, the Board finds that a preponderance of the evidence is against entitlement to a rating of 20 percent prior to April 15, 2010.  Therefore, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Knees

The Veteran is currently in receipt of a 10 percent rating for his bilateral knee degenerative joint disease from February 4, 2008 to April 15, 2010 and separate 10 percent ratings for each knee thereafter.  

As an initial matter, the Board finds that the Veteran is entitled to service connection for his right and left knee disabilities effective June 23, 2007, the day following his release from active duty.  The Board notes that the Veteran originally filed his claim for service connection for a leg disability in December 2007, within a year of his release from active duty in June 2007.  Therefore, although degenerative joint disease was not shown on x-ray until the Veteran's February 4, 2008 VA examination, the Board nonetheless finds that service connection should be awarded effective June 23, 2007.

With respect to the intial rating assigned, Veteran contends that he should have separate ratings for the right and left knee for the entire period, and the Board agrees.  

The rating schedule provides for evaluating arthritis based on the limitation of motion of the affected joint.  If the limitation of motion of the joint is noncompensable under the appropriate diagnostic code, a rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

In the absence of limitation of motion, a 10 percent rating is warranted where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A higher 20 percent rating requires x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  For purposes of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).

Limitation of motion of the knee is addressed in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a 30 percent rating where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a.  Diagnostic Code 5261 provides for a 10 percent rating where extension is limited to 10 degrees, a 20 percent rating where extension is limited to 15 degrees, a 30 percent rating where extension is limited to 20 degrees, a 40 percent rating where extension is limited to 30 degrees, and a 50 percent rating where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

On VA examination in 2008, the Veteran reported intermittent knee pain.  He specifically reported pain when rising in the morning and when standing after having been sitting for a period.  He also reported stiffness in his knees, as well as fatigability and lack of endurance.  On examination, the examiner noted mild crepitus.  

On range of motion testing the flexion in both knees was measured to 140 degrees and extension to 0 degrees with no change in range of motion after repetitive use testing.  X-rays showed degenerative joint disease.

Therefore, in light of the Veteran's reports of pain in both knees and x-ray evidence consistent with arthritis, but no limitation of motion or instability, the Board finds that separate 10 percent ratings are warranted for the Veteran's right and left knee disabilities effective the date of service connection.  

As the Veteran has been in receipt of a 10 percent rating for his bilateral knee condition from February 4, 2008 to February 15, 2010, the Board notes that only one additional 10 percent rating will be awarded for that period.  For purposes of the order, the Board finds that the already-established 10 percent rating is associated with the Veteran's left knee disability and will award an additional 10 percent rating for the Veteran's right knee disability prior to April 15, 2010.

Feet

The Veteran is currently assigned a noncompensable rating for bilateral plantar fasciitis and pes planus prior to April 15, 2010 (the date of his second VA feet examination) and a 10 percent rating thereafter under Diagnostic Code 5284-5276.

Under Diagnostic Code 5276, which applies to disabilities resulting from acquired flatfoot, a 10 percent disability rating is assigned for moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet.

On VA examination in February 2008, the examiner found that the alignment of the Achilles tendon was normal.  Therefore, the examination does not support a 10 percent rating under Diagnostic Code 5276 prior to April 15, 2010.  Further, no other evidence of record supports that the Veteran had moderate flatfoot with weight-bearing line over or medial to the great toe and inward bowing of the tendo Achilles prior to his 2010 VA examination.

Under Diagnostic Code 5284, foot injuries that are shown to be moderate in severity are assigned a 10 percent disability rating.  

At the 2008 examination, the Veteran reported he has pain at a 5 out of 10 in both feet that increases with standing and walking.  He reported flare-ups of pain at least once a day when the pain goes up to 7 out of 10 brought on by standing more than 30 to 45 minutes.  During a flare-up he reported he has to sit down and rest.  He reported stiffness but no weakness, fatigability, or lack of endurance.  

The Board acknowledges the Veteran's reports of pain in his feet, particularly with standing for a period of time, but finds that his condition overall does not more closely approximate a moderate foot injury.  Despite the pain, the examiner found that the Veteran's bilateral foot condition had no significant impact on the Veteran's occupation and daily activities and no significant functional limitations as he is able to manage with medication on an as needed basis. 

There is further no other evidence of record suggesting more serious functional limitation due to the Veteran's bilateral foot condition prior to the Veteran's 2010 VA examination such that a compensable rating is warranted prior to April 15, 2010.  Therefore, the Board finds that the criteria for a 10 percent rating under Diagnostic Code 5284 are not met prior to April 15, 2010.

As a preponderance of the evidence is against an effective date prior to April 15, 2010 for the 10 percent rating for bilateral plantar fasciitis and pes planus, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in March 2010, prior to the initial adjudication of the claim on appeal.  The letter addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations in February 2008 and April 2010.  The examinations were adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

An effective date prior to April 15, 2010 and a rating in excess of 20 percent for degenerative disc disease is denied.

An earlier effective date of June 23, 2007 for service connection for right and left knee degenerative joint disease is granted.

A 10 percent rating for the Veteran's right knee degenerative joint disease is granted prior to April 15, 2010, subject to the law and regulations governing the payment of monetary benefits.

An effective date prior to April 15, 2010 and a rating in excess of 10 percent for bilateral plantar fasciitis and pes planus is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


